            Case 1:20-cv-01128-TNM Document 1 Filed 04/30/20 Page 1 of 5



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

LOUISE TRAUMA CENTER LLC
1234 Mass Ave NW #1019
Washington DC 20005

Plaintiff

v.                                            Civil Action No.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY
4705 Martin Luther King Jr. Avenue SE
Washington DC 20528

Defendant

             COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

        1. This is a Freedom of Information Act [FOIA] case. Defendant, Department of

Homeland Security [DHS] has failed to respond to four requests of the Louise Trauma Center,

LLC. All of the requests were received over 20 working days ago.

                                        JURISDICTION

        2. This Court has both subject matter jurisdiction over this action and personal

jurisdiction over Defendant pursuant to 5 U.S.C. § 552(a) (4) (B) and 28 U.S.C. § 1331. This

Court has jurisdiction to grant declaratory and other necessary relief pursuant to 28 U.S.C. §

2201-02.

                                             VENUE

        3. Venue is appropriate under 5 U.S.C. § 552(a) (4) (B), and 28 U.S.C. § 1391,

because defendant is located in the District of Columbia.




                                                 1
          Case 1:20-cv-01128-TNM Document 1 Filed 04/30/20 Page 2 of 5



                                               PARTIES

       4 Plaintiff Louise Trauma Center, LLC, [“Louise Trauma”] is a nonprofit organization

formed in the District of Columbia. It is a domestic limited liability company, under D.C. Code §

29-801.05. It has made FOIA requests in the past, and will continue to do so in the future.

       5. Louise Trauma is dedicated to raising awareness about immigrant women who have

suffered from gender-based violence such as female genital mutilation (FGM), rape, domestic

violence, and forced marriage. It helps these women seek asylum. It publicizes and educates. It

sets forth new asylum cases, briefs, reports, and analysis on the law surrounding these women

and their issues.

       6. Defendant United States Department of Homeland Security (“DHS”) is an agency

within the meaning of 5 U.S.C. § 552(e) and 701(b) (1), and is in possession and/or control of the

records requested by Louise Trauma.

                      FIRST CAUSE OF ACTION “Labor Agreements”

       7. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       8. Louise Trauma requested “all labor agreements between the CIS and asylum officers,

dated 1-1-7 to 6-1-18.” The DHS received that request in May 2018 and assigned COW

2018000543 to it. See Exhibit A, attached hereto.

       9. DHS has failed to make a determination about that request. DHS failed to produce any

records within the statutorily mandated time frame. Defendant is still in violation of 5 U.S.C. §

552(a)(6)(A)(i).




                                                  2
          Case 1:20-cv-01128-TNM Document 1 Filed 04/30/20 Page 3 of 5




       10. Louise Trauma has the legal right under FOIA to obtain all of the records requested.

No legal basis exists for DHS’s failure to make the records available.

       11. DHS has violated the FOIA, 5 U.S.C. §§ 552(a). DHS’s wrongful withholding of the

records violates the FOIA, § 552(a) (3) (A).

       12. Louise Trauma has exhausted all the necessary administrative remedies.

                    SECOND CAUSE OF ACTION “Studies about Harm”

       13. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       14. Louise Trauma requested “all studies, analyses, memoranda, information,

instructions, reports, and documents concerning the harm stated in the FOIA Improvement Act

of 2016, dated 1-1-16 to the date you begin to process this request.”

       15. The DHS received that request in November 2019 and assigned COW 2019501784 to

it. See Exhibit B, attached hereto.

       16. DHS has failed to make a determination about that request. Defendant is still in

violation of 5 U.S.C. § 552(a) as set forth above.

       17. Louise Trauma has exhausted all the necessary administrative remedies.

              THIRD CAUSE OF ACTION “FOIA Improvement Act of 2016”

       18. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.




                                                 3
          Case 1:20-cv-01128-TNM Document 1 Filed 04/30/20 Page 4 of 5



       19. Louise Trauma requested records concerning “training given your employees and

staff about the FOIA Improvement Act of 2016,” dated from 1-1-17 to the date you begin to

process this request.”

       20. The DHS received that request in September 2019 and assigned COW 2019501288 to

it. See Exhibit C, attached hereto.

       21. DHS has failed to make a determination about that request. Defendant is still in

violation of 5 U.S.C. § 552(a).

       22. Louise Trauma has exhausted all the necessary administrative remedies.

                  FOURTH CAUSE OF ACTION “Lesson Plans July 2019”

       23. Louise Trauma repeats, re-alleges, and incorporates by reference the allegations

contained in all paragraphs set forth above.

       24. Louise Trauma requested “all asylum officer lesson plans, materials, instructions, and

guidance used during the class for new officers July 2019.”

       25. The DHS received that request in July 2019 and assigned COW 2019500784 to it. See

Exhibit D, attached hereto.

       26. DHS has failed to make a determination about that request. Defendant is still in

violation of 5 U.S.C. § 552(a).

       27. Louise Trauma has exhausted all the necessary administrative remedies.

                                      PRAYER FOR RELIEF

28. WHEREFORE, plaintiff Louise Trauma prays that judgment be entered in its favor against
DHS; and that the Court:

29. Order DHS to promptly disclose all of the requested records;

30. Declare that DHS’s inaction and actions violate the FOIA;

31. Award Louise Trauma reasonable attorney fees and costs pursuant to


                                                4
          Case 1:20-cv-01128-TNM Document 1 Filed 04/30/20 Page 5 of 5



   5 U.S. C. §552(a) (4) (E); and

32. Grant all other such relief to Louise Trauma as the Court deems proper and equitable.

       Respectfully submitted,

       Attorney for Plaintiff Louise Trauma Center LLC

       /s/ David L. Cleveland
       David L. Cleveland
       DC Bar # 424209
       1220 L Street NW #100
       Washington, DC 20005
       [202] 812-8684 <1949.david@gmail.com>




                                                5
